                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

BRANDON TURNER,                       )
          Plaintiff,                  )
                                      )      No. 1:18-cv-468
v.                                    )
                                      )      HONORABLE PAUL L. MALONEY
BEN CLARK, ET AL.,                    )
            Defendants.               )
                                      )

                                   JUDGMENT

      In accordance with the accompanying Opinion and Order entered on this, and

pursuant to Fed. R. Civ. P. 58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: February 6, 2019                                    /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
